Title: From George Washington to Gouverneur Morris, 28 January 1792
From: Washington, George
To: Morris, Gouverneur


Private 
My dear Sir,Philadelphia Jany 28th 1792  Your favor of the 30th of September came duly to hand, and I thank you for the important information contained in it.
The official communications from the Secretary of State, accompanying this letter, will convey to you the evidence of my nomination, and appointment of you to be Minister Plenipotentiary for the United States at the Court of France; and my assurances that both were made with all my heart, will, I am persuaded, satisfy you as to that fact. I wish I could add, that the advice & consent flowed from a similar source. Candour forbids it—and friendship requires that I should assign the causes, as far as they have come to my knowledge.
Whilst your abilities, knowledge in the affairs of this Country, & disposition to serve it were adduced, and asserted on one hand, you were charged on the other hand, with levity, and imprudence of conversation and conduct. It was urged, that your

habit of expression, indicated a hauteaur disgusting to those who happen to differ from you in sentiment; and among a people who study civility and politeness more than any other nation, it must be displeasing. That in France you were considered as a favourer of Aristocracy, & unfriendly to its Revolution—(I suppose they meant Constitution). That under this impression you could not be an acceptable public character—of consequence, would not be able, however willing, to promote the interests of this Country in an essential degree. That in England you indiscretely communicated the purport of your mission, in the first instance, to the Minister of France, at that Court; who, availing himself in the same moment of the occasion, gave it the appearance of a movement through his Court. This, and other circumstances of a cimilar nature, joined to a closer intercourse with the opposition members, occasioned distrust, & gave displeasure to the Ministry; which was the cause, it is said, of that reserve which you experienced in negotiating the business which had been entrusted to you.
But not to go further into detail—I will place the ideas of your political adversaries in the light which their arguments have presented them to my view—viz.—That the promptitude with wch your brilliant, & lively imagination is displayed, allows too little time for deliberation, and correction; and is the primary cause of those sallies which too often offend, and of that ridicule of characters which begets enmity not easy to be forgotten, but which might easily be avoided if it was under the control of more caution and prudence. In a word, that it is indispensably necessary that more circumspection should be observed by our Representatives abroad than they conceive you are disposed to adopt.
In this statement you have the pros & the cons; by reciting them, I give you a proof of my friendship, if I give none of my policy or judgment. I do it on the presumption, that a mind conscious of its own rectitude, fears not what is said of it; but will bid defiance to and dispise shafts that are not barbed with accusations against honor or integrity; and because I have the fullest confidence (supposing the alligations to be founded in whole or part) that you would find no difficulty, being apprised of the exceptionable light in which they are received, and considering yourself as the representative of this Country, to effect a change;

and thereby silence, in the most unequivocal and satisfactory manner, your political opponents. Of my good opinion, & of my friendship & regard, you may be assured—and that I am always—Yr affecte

Go: Washington

